DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
		Status of Application, Amendments and/or Claims
The amendment and Applicant's arguments, filed 26 February 2021, have been entered in full.  Claims 1-10 are canceled. New claims 11-23 are added.  Claims 11-23 are under examination.
			Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 17 November 2020) was received. It has been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
References:  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
The following references not considered by the Examiner for the following reasons:  The journal reference not considered by the Examiner are missing the titles. 


Withdrawn Objections And/Or Rejections
	The rejection to claims 1-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, as set forth at pages 2-9 of the previous Office Action (16 November 2016), is withdrawn in view of the amendment (26 February 2021).
The rejection to claims 1-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, as set forth at pages 9-11 of the previous Office Action (16 November 2016), is withdrawn in view of the amendment (26 February 2021).
The rejection to claims 1-3, 6 and 7 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Albrechtsen et al. (WO 2005/014623; published 2/17/05), as set forth at pages 11-12 of the previous Office Action (16 November 2016), is withdrawn in view of the amendment (26 February 2021).
The rejection to claims 1, 2, 4 and 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrechtsen et al. (WO 2005/014623; published 2/17/05) in view of Treco et al. US Patent 7,229,793 (published 6/12/07, priority date 11/19/99), as set forth at pages 12-16 of the previous Office Action (16 November 2016), is withdrawn in view of the amendment (26 February 2021).

NEW CLAIM REJECTIONS/OBJECTIONS
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
1.  A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2 and 6 of prior U.S. Patent No. 10,711,052. This is a statutory double patenting rejection.
	The instant claims are drawn to a method for treating or accelerating healing of a wound in the skin of a subject, comprising intravenously administering to the subject an effective amount of a recombinant collagen VII, wherein the recombinant human collagen VII protein comprises an alpha chain having a collagenous triple-helical segment, and wherein the subject has epidermolysis bullosa (EB). The claims are further drawn to wherein the recombinant human collagen VII protein is in a pharmaceutical composition, wherein the pharmaceutical composition further comprises a stabilizing agent and wherein the pharmaceutical composition is in an injection liquid formulation. 


2.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-16 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 10,711,052. 
The instant claims are drawn to a method for treating or accelerating healing of a wound in the skin of a subject, comprising intravenously administering to the subject an effective amount of a recombinant collagen VII, wherein the recombinant human collagen VII protein comprises an alpha chain having a collagenous triple-helical segment, and wherein the subject has epidermolysis bullosa (EB).  The claims are further drawn to 
The claims of U.S. Patent No. 10,711,052 are drawn to a method for treating or accelerating healing of a wound in the skin of a subject having epidermolysis bullosa, comprising intravenously administering to the subject having epidermolysis bullosa and the skin wound an effective amount of a pharmaceutical composition comprising recombinant human collagen type VII protein comprising an alpha chain having a collagenous triple-helical segment. The claims are further drawn to wherein the subject has a dystrophic form of epidermolysis bullosa (DEB), wherein the subject has multiple skin wounds and wherein the subject has chronic skin wounds.
Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to modify the method to treating or healing wounds in the skin of a subject with epidermolysis bullosa (EB) comprising intravenously administering a pharmaceutical composition comprising recombinant human collagen type VII protein comprising an alpha chain having a collagenous triple helical segment wherein the subject has multiple skin wounds, wherein the subject has chronic skin wounds, as taught in the claims of U.S. Patent No. 10,711,052, to make the instant product. One having ordinary skill in the art would have been motivated to make such modifications because both sets of claims are drawn to treating the same patient population. Treating one or more wounds, one or more chronic wounds and employing a pharmaceutical composition comprising recombinant human collagen type VII protein comprising an alpha chain having a collagenous triple helical segment, is an obvious modification of the invention taught in the claims of U.S. Patent No. 10,711,052.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites, “(a) intravenously administering to the subject an effective amount of a recombinant collagen VII, wherein the recombinant human collagen VII protein”.
Amending the claim to recite, “(a) intravenously administering to the subject an effective amount of a recombinant human collagen VII protein, wherein the recombinant human collagen VII protein”, would be remedial. 
Appropriate correction is required.



Allowable Subject Matter
Claim objection	
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



				Conclusion
			Claims 11-16, 20-23 are rejected. 
Claims 17-19 are objected to.
			No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/2/2021